Citation Nr: 0900741	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-35 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for status-
post perianal abscess.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971, and from September 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional  Office (RO) in 
Winston-Salem, North Carolina which denied entitlement to the 
benefit sought. 

During the pendency of the appeal the veteran indicated his 
request for reconsideration of a November 2004 RO rating 
decision that denied entitlement to service connection for a 
cyst on the left buttock. The veteran specifically stated 
that he wanted a Decision Review Officer to review this 
claim. Consequently, the Board does not recognize the 
statement as a Notice of Disagreement (NOD) with this claim 
that would warrant issuance of a Statement of the Case (SOC) 
as the next stage in filing an appeal. See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999). However, the Board presently 
refers the matter to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008). 


VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). (The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1)). 

Also, the United States Court of Appeals for Veterans Claims 
(Court) has issued the decision of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), pursuant to which there exists a 
heightened notice obligation under the VCAA to a claimant 
attempting to establish entitlement to an increased rating 
for a service-connected disability. The Vazquez decision 
requires that VA notify the claimant that to substantiate a 
claim for increased rating the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life (such 
as a specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. Previous 
notice correspondence informed the veteran of general 
applicable provisions pertaining to VA's duty to notify and 
assist. However, a supplemental letter still must be issued 
that clearly notifies him of the type of evidence required to 
substantiate the increased rating claim on appeal. 

While this matter is on remand, the RO/AMC should undertake 
appropriate action to acquire further available VA outpatient 
records from the Hampton VA Medical Center (VAMC) and 
associate these records with the claims file. Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made). See also 38 C.F.R. § 3.159(c)(2) (2008) (pertaining to 
requests for records in the custody of a Federal department 
or agency). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the veteran 
another VCAA notice letter that notifies 
him of the basis upon which to establish 
his claim for an increased rating for the 
service-connected status-post perianal 
abscess, in compliance with the holding of 
the Court in Vazquez-Flores. Specifically, 
the notice set forth must advise the 
veteran that he may submit or request that 
VA obtain medical or lay evidence 
demonstrating a worsening or increase in 
severity upon employment and daily life. 
He must be advised of the additional 
pertinent rating criteria under the 
applicable diagnostic codes for the 
disorder under evaluation (i.e., beyond 
the effect upon employment and daily life) 
-- under 38 C.F.R. § 4.114, Diagnostic 
Code 7332 (impairment of sphincter 
control); as well as the criteria 
pertaining to evaluation of scars at 38 
C.F.R. § 4.118, Diagnostic Codes 7801 
through 7805 (as in effect both prior to 
and since October 23, 2008). Also, inform 
the veteran that any increase in 
disability that is warranted will be 
determined based on diagnostic codes 
providing for a range in severity (from 0 
percent to as much as 100 percent). Notify 
him of the types of medical and lay 
evidence he may submit that are relevant 
to his claim for increased compensation.

2.	The RO/AMC should request additional 
relevant treatment records from the 
Hampton VAMC and all associated facilities 
dated since September 2005. All 
records/responses received should be 
associated with the claims file. In 
requesting these records, the RO/AMC's 
efforts to obtain them must continue until 
it is determined that they do not exist or 
that further attempts to obtain them would 
be futile. The non-existence or 
unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought. 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).

3.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to a 
rating higher than 10 percent for status-
post perianal abscess.

4.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he must be 
furnished a Supplemental Statement of the 
Case (SSOC) and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

